Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending. 

Election/Restrictions
This application contains claims directed to the following patentably distinct species. 
A single disclosed species or a group of patentably indistinct species from different co-therapeutic agents (e.g. a species from claims 5-14) should be elected to be fully responsive. In addition, applicant must indicate which of the claims are readable on the elected species.
Each species of co-therapeutic agents has different chemical structure and biological activity.  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4 and 15-21 are generic. 
There is an examination and search burden for these patentably distinct species as set forth above because at least the following reasons apply: a) the species have acquired a separate status in the art due to their recognized divergent subject matter, or  the species have acquired a separate status in the art in view of their different classification, and b) the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries). Furthermore, the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
	During a telephonic restriction with applicant's attorney, Karl Bozicevic on September 19, 2022, a provisional election was made without traverse to prosecute remdesivir as a species of co-therapeutic agent. Affirmation of this election must be made by applicant in replying to this Office action. 
Accordingly, claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 1-6 and 15-20 are under examination in the instant office action. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (Nature, 583(7816): 459–468, April 30, 2020; cited in the IDS filed on 1/13/2022) in view of Martin et al. (Epilepsy and Behavior, 105: 1-9. March 10, 2020; cited in the IDS filed on 1/13/2022) and US 2019/0247333 (cited in the IDS filed on 6/16/2022) in further view of Matthews et al. (International J Immunopharm. 20:751-763, 1998; cited in the IDS filed on 1/13/2022).
Gordon et al.  teach that a newly described coronavirus named severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) is the causative agent of coronavirus disease 2019 (COVID-19) (Summary). Gordon et al. teach that sigma-1 and sigma-2 receptor ligands reduces viral infectivity, supporting a positive role in viral infection and (Summary, Fig. 6(c)-(h), p7, para 2). Gordon et al. disclose that approved drugs having activity as sigma-1 and sigma-2 receptor ligand would have a promise for treating Covid-19 (p9, para 1-2). In addition, Gordon et al. suggest co-therapies with drugs that directly target the virus (antiviral agents), including remdesivir (p467, col 1, last para). 
Gordon et al. does not specifically disclose fenfluramine as sigma receptor ligand. 
It was known in the art that fenfluramine acts as a positive modulator of sigma-1 receptors (sigma receptor ligand) as evidenced by Martin et al. and US 2019/0247333.   
Martin et al. teach that fenfluramine demonstrated modulatory activity at sigma-1 receptors in vitro and in vivo in addition to its known serotonergic activity (abstract)
US 2019/0247333 teaches a method of stimulating or modulating one or more targets in the brain of a patient by administering a therapeutically effective dose of fenfluramine to said patient, wherein the one or more targets include sigma-1 receptor ([0151], [0152], and [0069]). US 2019/0247333 discloses data from more recent studies provide evidence that fenfluramine is a positive allosteric modulator of the sigma-1 receptor ([0150]). US 2019/0247333 further discloses that fenfluramine is provided to the patient over a period of days, weeks or months on a once a day, twice a day, three times a day or four times a day basis wherein the dose is provided to the patient at a level of 0.2 mg/kg/day or 0.8 mg/kg/day up to a maximum of 30 mg per day ([0180]), which falls within the claimed range.
 Also, Matthews et al. teaches that fenfluramine increases the number of CD4+ and CD8+ that produced IFN-gamma from both non-AIDS and AIDS patients and suggest that fenfluramine is effective in enhancing immune function in immunocompromised patients (abstract and p761, para 1). Matthews et al. further teaches that fenfluramine enhances T-and NK-cell activities and activated lymphocytes and the cytokines produced by lymphocytes exert antimicrobial effects in vivo and provide an important host defense mechanism by which opportunistic pathogen can be limited when normal host defense mechanisms are disrupted (p761 para 4-p762 para 1).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known sigma receptor ligand such as fenfluramine as evidenced by Martin et al. and US 2019/0247333 for treating SARS-CoV-2 infection as Gordon et al. teach and suggest that Sigma-1 and Sigma-2 receptor ligands reduce viral infectivity and those having positive activity against Sigma receptors have been studied and have great promise for the fight against COVID-19. In addition, Matthews et al. teach that fenfluramine is effective in enhancing immune function in immunocompromised patient having viral infection and can provide an important host defense mechanism by which opportunistic pathogen can be limited when normal host defense mechanisms are disrupted. Thus, one of ordinary skill in the art would have been motivated to use fenfluramine for a patient infected with SARS-CoV-2, especially for those having compromised immune system on the reasonable expectation that it would reduce infectivity of SARS-CoV-2 as taught by Gordon et al. and provide an important host defense mechanism against viral infection and infections by opportunistic pathogens as taught by Matthews et al. 
As to the administering period recited in claims 2-3, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to continue the treatment for the patient infected with SARS-CoV-2 until the desired therapeutic outcome is attained. Also, US 2019/0247333 discloses that fenfluramine is provided to the patient over a period of days, weeks or months on a once a day, twice a day, three times a day or four times a day basis. Thus, those of ordinary skill in the art would have readily optimized administration period as determined by good medical practice, the clinical condition of the individual patient, and patient’s response to initial administration. 
As to claims 4-6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fenfluramine with remdesivir as co-therapeutic agent since Gordon et al. already suggest co-therapies with antiviral agent such as remdesivir.    According to M.P.E.P. § 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
As to the dose range of fenfluramine in claims 15-16, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed range for treating a patient infected with SARS-CoV-2 based on the dosage range, which is effective for activating the targets including sigma-1 receptor, disclosed in US 2019/0247333.  Those of ordinary skill in the art would have readily optimized the dose as determined by good medical practice, the clinical condition of the individual patient, and patient’s response to initial administration. In addition, the prior art teaches the range overlapping those claimed.  In cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
	As to claim 19, Gordon et al. do not specifically teach performing an echocardiogram (ECHO) on the patient before the administering, wherein the patient was determined to have a heart healthy enough for administration of fenfluramine and no signs of pulmonary arterial hypertension.
Fenfluramine was known to be associated with the onset of cardiac valvular fibrosis and pulmonary hypertension as evidenced by US 2019/0247333 ([0004]). Also, US 2019/0247333 discloses that for clinical study, prospective cardiac safety monitoring throughout the study was performed to determine whether clinical or an echocardiogram (ECHO) evidence shows cardiac valvular disease or pulmonary hypertension in any patient ([0283], [0328] and [331]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform an echocardiogram (ECHO) on the patient to check the condition of a patient’s heart and a sign of pulmonary arterial hypertension before administering fenfluramine for identifying a patient population as candidates for the treatment  with fenfluramine since the use of fenfluramine is associated with the onset of cardiac valvular fibrosis and pulmonary hypertension  and such cardiac safety monitoring has been performed for safety as evidenced by US 2019/0247333. The skilled artisan would have been motivated to do so on the reasonable expectation that those having existing heart conditions and pulmonary arterial hypertension would be at higher risk of developing adverse effects associated with fenfluramine and thus would not be a candidate for the treatment  with fenfluramine.  
	 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (Nature, 583(7816): 459–468, April 30, 2020) in view of Martin et al. (Epilepsy and Behavior, 105: 1-9. March 10, 2020) and  US 2019/0247333 in further view of Matthews et al. (International J Immunopharm. 20:751-763, 1998), and in further view of Rawson et al. (Clinical Infectious Diseases, May 2, 2020;71(9):2459–68).
Gordon et al., Martin et al., US 2019/0247333, and Matthews et al. as applied supra are herein applied for the same teachings in their entirety.  
The prior art differs from claim 17 in that they do not specifically teach the patient is diagnosed with a secondary bacterial infection, further comprising administering an antibiotic to the patient.
However, it was known in the art that for Covid-19, patients were reported as experiencing bacterial/fungal co-infection during hospital admission and antibiotics use was reported as evidenced by Rawson et al. (abstract).  Rawson et al. state that judicious use of antimicrobials (antibiotics) will be vital to ensure access to therapy by those with confirmed bacterial infection (p2467, col 1, para 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer an antibiotic for those diagnosed with secondary bacterial infection, which was known to occur to COvid-19 patients as evidenced by Rawson et al. The skilled artisan would have been motivated to do so on the reasonable expectation that antibiotics would be effective treatments for those with confirmed bacterial infection as evidenced by Rawson et al.  
  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (Nature, 583(7816): 459–468, April 30, 2020) in view of Martin et al. (Epilepsy and Behavior, 105: 1-9. March 10, 2020) and US 2019/0247333 in further view of Matthews et al. (International J Immunopharm. 20:751-763, 1998), and in further view of US 2017/0174613 (cited in the IDS filed on 7/20/2021).
Gordon et al., Martin et al., US 2019/0247333, and Matthews et al. as applied supra are herein applied for the same teachings in their entirety.  
The prior art differs from claim 20 in that they do not specifically teach administering fenfluramine in the form of aerosolized aqueous solution to the lung.   
However, it was known in the art that the primary physiological site of SARS-CoV-2 infection is lung tissue as evidenced by Gordon et al. (p460, col 2, para 2). Also, fenfluramine could be used in the form of aqueous solutions and made into aerosol formulations to be administered via inhalation (administering directly to a lung) (abstract, [0085], and [0086]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fenfluramine in the inhalable form of aqueous solution for direct administration to lung tissue since the lung tissue is the primary physiological site of SARS-CoV-2 infection as evidenced by Gordon et al.  The skilled artisan would have been motivated to do so on the reasonable expectation that such administration route would be beneficial for reducing infection in the target site (i.e., lung) while avoiding systemic effects. 
 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611